Citation Nr: 0326083	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  03-02 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for traumatic brain injury.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from April 1979 to April 
1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In April 2003, the veteran presented testimony at a personal 
hearing held before the undersigned Acting Board Member.


REMAND

The veteran contends that service connection is warranted for 
traumatic brain injury sustained in service, during which 
time he competed on the U. S. Army boxing team.  

The Board believes that additional evidentiary development is 
warranted in this case prior to adjudication.  At the hearing 
held in April 2003, the veteran indicated that he was in 
receipt of Social Security disability benefits.  These 
records are not on file and should be obtained, inasmuch as 
they may obtain information pertinent to this claim.  

In addition, the veteran also indicated that records from his 
primary care provider at the VA Medical Center (VAMC) in West 
Los Angeles, California, would support this claim.  An 
attempt to obtain these records must be undertaken.  

Finally, the Board believes that a VA examination and medical 
opinion is warranted in this case.  VA medical records on 
file reflect that traumatic brain injury was diagnosed in 
June 2001, as manifested by foot drop, left sided weakness 
and slurred speech.  Although service medical records do not 
include a diagnosis of traumatic brain injury or document 
head trauma, it is factually established that the veteran was 
a member of the boxing team during his period of service.  
Accordingly, an opinion to establish whether or not there is 
an etiological relationship between the currently diagnosed 
traumatic brain injury and service would be helpful in this 
case.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain from the Social 
Security Administration a copy of any 
disability determination it has made for 
the veteran and a copy of the record upon 
which any such determination was based, 
including all pertinent medical records.  
If these records are obtained, these 
should be associated with the veteran's 
claims folder.  If not, the steps taken 
to obtain these records and the response 
of the Social Security Administration 
should be made part of the record in the 
claims folder.  

2.  The RO should obtain treatment 
records of "M.W.", M.D., the veteran's 
primary care provider (as cited by the 
veteran within an August 2003 statement 
to the Board) from the VAMC in West Los 
Angeles, California.  If the veteran can 
obtain a written statement from Dr. W. 
regarding the etiology of this disorder, 
it would be of great assistance to the 
Board.  The RO is required to obtain only 
the most recent treatment records.          

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2002) 
are fully complied with and satisfied.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).


4.  The RO should arrange for a VA 
examination to assess the veteran's 
traumatic brain injury.  A complete 
medical history should be obtained from 
the veteran.  All necessary tests should 
be conducted and all clinical findings 
reported in detail.  Initially, the 
examiner should establish whether 
traumatic brain injury is currently 
shown.  If so, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that this 
condition had its onset or is 
etiologically related to the veteran' s 
period of active service from April 1979 
to April 1982, during which time he was a 
active member of the U.S. Army boxing 
team.  

The examiner must provide a complete 
rationale for the requested opinion.  The 
claims folder must be sent to the 
examiner for review in conjunction with 
the examination and the examiner should 
annotate his report to reflect such 
review.

5.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
service connection for traumatic brain 
injury.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JOHN J. CROWLEY 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




